Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
			        REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
The most pertinent prior art is cited in the attached PTO-892 form.
Regarding to claim 1: The primary reasons for the indication of the allowability of the claim is the inclusions therein, in combination as currently claimed, of the limitation that a discharge waveform signal generator which generates a plurality of different discharge waveform signals based on a pixel interval in the pixel printing target substrate and a transferring speed of the pixel printing target substrate; and a discharge waveform signal selector which selects first to n-th discharge waveform signals among the plurality of different discharge waveform signals based on discharge position error data respectively corresponding to the first to n-th nozzles, such that the first to n-th discharge waveform signals are selectively provided to each of the first to n-th nozzles, wherein the first to n-th discharge waveform signals control discharge operations of the first to n-th nozzles is neither disclosed nor taught by the cited prior art of record, alone or in combination.
Regarding to claim 10: The primary reasons for the indication of the allowability of the claim is the inclusions therein, in combination as currently claimed, of the limitation that a discharge waveform signal generator which generates first to n-th discharge waveform signals based on a pixel interval in the pixel printing target substrate, a transferring speed of the pixel printing target substrate and discharge position error data respectively corresponding to the first to n-th nozzles, such that the first to n-th discharge waveform signals are selectively provided to each of the first to n-th nozzles is neither disclosed nor taught by the cited prior art of record, alone or in combination.
             Claims 2-9 and 11-16 are allowed because they depend directly/indirectly on claim 1 or 10.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAM S NGUYEN whose telephone number is (571)272-2151.  
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MATTHEW LUU, can be reached on 571-272-7663.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


	/LAM S NGUYEN/               Primary Examiner, Art Unit 2853